746 N.W.2d 127 (2008)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Jon K. SANNES, a Minnesota Attorney, Registration No. 204316.
No. A08-43.
Supreme Court of Minnesota.
January 23, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jon K. Sannes committed professional misconduct warranting public discipline, namely, violating the terms of our October 3, 2006, order placing respondent on unsupervised probation on condition that, among other things, respondent abide by all of the terms of his criminal probation for driving while intoxicated and maintain total abstinence from alcohol and other mood-altering chemicals. The petition for disciplinary action alleges that respondent violated the terms of his criminal probation and the terms of our October 2006 order by consuming alcohol to intoxication, as verified by a breath test, and that respondent violated the terms of our October 2006 order by failing to immediately notify the Director of the allegation that respondent had violated the terms of his criminal probation and by failing to attend Alcoholics Anonymous or other outpatient alcohol treatment program during specified time periods. The petition alleges that respondent's conduct violated Rule 8.4(d) of the Minnesota Rules of Professional Conduct.
Respondent admits the allegations of the petition, waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and an extension of respondent's *128 disciplinary probation for an additional two years upon the following conditions;
(a) Respondent shall abide by all of the terms of his criminal probation and shall immediately notify the Director's Office of any allegations or accusations that respondent is not in full compliance with any term of his criminal probation.
(b) Respondent shall maintain total abstinence from alcohol and other mood-altering chemicals, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician who is fully advised of respondent's chemical dependency before issuing the prescription.
(c) Respondent shall attend weekly meetings of Alcoholics Anonymous or other outpatient alcohol treatment program acceptable to the Director. Respondent shall, by the tenth of each month, without a specific reminder or request, submit to the Director an attendance verification on a form provided by the Director, which provides the name, address and telephone number of the person personally verifying respondent's attendance.
(d) Respondent shall follow all ongoing recommendations of the chemical dependency assessment conducted in July 2007.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based on all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Jon K. Sannes is publicly reprimanded and placed on two years' unsupervised probation, subject to the terms and conditions set forth above. Respondent shall pay costs and disbursements in the amount of $900.
BY THE COURT:
/s/Alan C. Page
Associate Justice.
ANDERSON, RUSSELL A., C.J., took no part in the consideration or decision of this case.